DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 	Claims 32, 34-44, 50, and 62-63 remain pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. 
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34-44, 50, and 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 32, 50, and 62 have been amended to recite the limitation that the recombinant heavy chain-only Ig locus comprises, “a C region gene segment lacking a C coding region, and lacking CH1 exons in all C coding regions”. A C region gene segment as discussed in the specification and as understood in the prior art is a single gene segment which encodes a single constant region, where heavy chain C region gene segments include CCC CCand 4 CC CAs written, the claims are confusing as it appears that a single C region gene segment present in the locus may include more than 1 C coding region. The specification does not disclose such as gene segment, instead the specification discloses the presence of more than one C gene segment where each of the C gene segments present in the locus lacks the CH1 exon. As it is unclear what structure is encompassed by the claims as written, the metes and bounds of the claim cannot be determined. 
If the applicant intends to claim that the locus comprises one or more C region gene segments where each C region gene segment is not a C gene segment, and/or where the C region gene segment(s) encompasses one or more than one C gene segments, where each of the one or more C gene segments lacks a CH1 exon, it is suggested that applicant amend the claim to reflect this structure. 
In the spirit of compact prosecution, the claims, despite the issue of indefiniteness identified above, have been interpreted to encompass one or more C region gene segments where the one or more C region gene segment(s) is not a Cu gene segment, and where the one or each of the C region gene segment(s) may encode a wild type Cgene segment, a wild type Cgene segment, or a C gene segment lacking a CH1 exon.


Claim Rejections - 35 USC § 103

Amended claims 32, 34-44, 50, and 62-63 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/109165 (March 22, 2010), hereafter referred to as Janssens et al., in view of WO 03/035694 (May 1, 2003), hereafter referred to as Muyldermans et al., and Kabat et al. (1983) Sequences of Proteins of Immunological Interest Bethesda:National Institutes of Health. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that the claims have been amended to recite that the constant region gene segment is not a Cu gene segment and further lacks CH1 exons in all Cy coding regions. The applicant then reiterates their previous arguments that while Janssens et al. does describe heavy chain-only transgenes wherein certain loci have been engineered to lack CH1 functionality, the examples provided by Janssens et al. involve the deletion of the entire Cy1 region. The applicant argues that, in contrast to Janssens et al., the applicant discloses and claims a transgenic locus in which a constant region has been modified to remove a CH1 exon such that the transgenic locus includes a Cy1 region that lacks a CH1 exon. According to applicant, since Janssens did not provide a working example of the all the loci disclosed in Figure 1 or in the specification, that these embodiments are not enabled. The applicant further argues that neither Muyldermans et al. nor Kabat makes up for the deficiencies of Janssens et al.
In response, as discussed in detail above in the rejection of the claims under 35 U.S.C. 112(b), the claims as amended encompass a heavy chain locus where the C region gene segment(s) have been interpreted to encompass one or more C region gene segments where the one or more C region gene segment(s) is not a Cu gene segment, and where the one or each of the C region gene segment(s) may encode a wild type Cgene segment, a wild type Cgene segment, or a C gene segment lacking a CH1 exon. The claims do not require that the C gene segment must include or is limited to a C gene segment that lacks a CH1 exon. As such, applicant’s argument that Janssens et al. does not exemplify a heavy chain locus which comprises a C gene segment that lacks a CH1 exon is moot on its face as the claims do not require this limitation. Applicant’s argument is further not persuasive as Janssens et al. clearly discloses a number of heavy chain loci that meet the structural limitations of the heavy chain locus as claimed. For example, Janssens et al. specifically describes on page 11 a heavy chain only locus comprising multiple human VH gene segments, multiple human D and J gene segments, and human Cy2 and Cy3 constant region gene segments, each lacking CH1 (Janssens et al., page 11, lines 1-11 in particular, and Figure 1-the locus identified as human VH4). Thus, Janssens et al. clearly discloses and enables the limitation present in the claims as written in which the heavy chain only locus comprises a C gene segment which is a C gene segment that lacks a CH1 exon and does not include a Cu coding sequence.
Furthermore, applicant’s argument appears to be based on the contention that a prior art reference can only teach and enable that which is disclosed in a working example. The teachings of a prior art reference, however, are not limited to that which is present in a working example or experiment. In fact, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Never-the-less, while the presence of a working example is not required, the working examples provided by Janssens do in fact utilize a loci comprising a constant region comprising Cy2 and Cy3 gene segments that lack CH1, an embodiment encompassed by the claims as currently written, and states that the lack of CH1 in the Cy2 and Cy3 constant region genes allows for the production of heavy chain only antibodies (Janssens et al., Example 1). 
Therefore, for the reasons set forth above, it is maintained that in view of the teachings of Janssens et al. to modify an immunoglobulin heavy chain locus capable of expressing a heavy chain only antibody, where the locus comprises constant region gene segments including Cy2 and Cy3 which lack CH1 exons, and do not include Cu coding sequence, to incorporate one or more mutations to improve solubility and increase the hydrophobicity of the encoded VH, and in particular the teachings of Janssens et al. to introduce substitutions in one or more J gene segments, and the advantages provided by teachings of Muyldermans et al. for substituting the first amino acid position of the FR4, position 103, present in a J gene segment with a different residue such as R, which include improved solubility, increased hydrophobicity and impaired association with VL, it would have been prima facie obvious to the skilled artisan at the time of filing to make and use the immunoglobulin heavy chain loci taught by Janssens et al. where the two to twenty J gene segments comprise a mutation in position 103- the first position of FR4- and where the mutation is a substitution of W for R, with a reasonable expectation of success in generating a heavy chain locus capable of producing a heavy chain only antibody in a transgenic mouse. Further, since the heavy chain locus taught by Janssens et al. comprises more than 1 J gene segment, and preferably all 6 of the human J gene segments, it would have been prima facie obvious to the skilled artisan at the time of filing to make the W-R substitution in each of the 6 human J gene segments, including human J4, in order that any VH derived from V-D-J rearrangement within the locus would comprise the substitution and thus benefit from increased solubility, increased hydrophobicity, and impaired light chain association  with a reasonable expectation of success. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633